Title: From Benjamin Franklin to Rudolphe Erich Raspe, 6 July 1767
From: Franklin, Benjamin
To: Raspe, Rudolph Erich


Dear Sir,
London, July 6. 1767
I received long since your Favours of Feb. 10. and March 3. I need not tell you I am the worst Correspondent in the World; you are convinc’d of it, as is every one else that does me the Honour of writing to me. If I were younger, I might hope to mend this Fault; I wish Age, or any thing else could excuse it; I can now only confess, and hope my Friends will forgive it.
I am not yet certain that I shall return to Pensilvania this Summer. It would really be a great Pleasure to me to have your Company thither, if I could assure you of any Employment worthy your Learning and Abilities. Sir John Pringle and myself both wish to see you here, and he frequently speaks of you to such as we imagine may have any Influence in facilitating it, but as yet without Effect. We think the Lights you would obtain among our Philosophers here, might be serviceable to your Prince and Country on your Return; and that the Prospect of this, if properly represented to those in Power, might induce them to direct your making the Journey, and provide that it should be without Expence to yourself. We have no doubt that your Merits will in time bring you into a more advantageous Situation than the present, and wish we could any way contribute to accelerate it.
I am much oblig’d to Mr. Andreae and to you for sending me those ingenious Alchemistic Letters. Pray present my Compliments to him. I forwarded the other Copy to Dr. Lewis. I shall endeavour to get and read the Essay on Lime that you mention.
I wish, for their own sakes, as well as for yours, that the Reviewers had behaved more properly. If I had had any Influence with them, they would have done so.
The new Edition of my Electric Letters is not yet finish’d, I purpose to send you a Copy as soon as it is ready. There is already a Translation in German of the former Edition, but there are now great Additions; tho’ the Subject being now less in Vogue, I doubt whether it can be worth your while to translate them.
I shall be glad to see Professor Meister’s Account of my Armonica, as well as yours in the German Bibliotheque of Belles Lettres, in which you so kindly defend the Character and Reputation of your Friend. I wish your Artist may succeed in making the Armonica. Mr. Professor Gatzert has heard that Instrument plaid upon here by an excellent Hand, and can give you some Account of the great Sweetness of its Tones, and the fine Harmony it produces.
With this I send you a Copy that has been printed here of my Examination before the House of Commons upon the Affair of the Stamp Act, the Session before the last; supposing it may afford you some Amusement.
I inclose you two Letters, one from Mr. Canton, the other from Dr. Knight, which I have had in my Hands too long, waiting for an Opportunity of sending them to you without Charge of Postage. With sincere Esteem, I am, Dear Friend, Yours most affectionately
B Franklin
Mr. Raspe
